Case 1:19-cr-00607-AJN Document 96 Filed 06/30/21 Page 1of1

       
 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED:_ 6/30/2021

 
 

LISA SCOLARI
Attorney at Law
20 VESEY STREET, SUITE 400
NEW YORK, NEW YORK 10007
scolarilaw@gmail.com

 

 

TEL. (212) 227-8899 FAX (212) 964-2926
June 30, 2021

Hon. Alison J. Nathan
United States District Court

40 Foley Square
New York, N.Y. 10007
via ECF
Re: United States v. Raysette Mercedes,
19 Cr. 607 (AJN)
Your Honor:

I write to request that the Court direct that docket number 95 of 19 Cr. 607 (AJN)
erroneously filed in violation of the redaction rules remain under seal. I filed a sentencing memo
and an exhibit on behalf of Raysette Mercedes last night and failed to redact confidential
information including the full names and identifying information for Ms. Mercedes’ minor
children.

The ECF help desk has put the filing under “emergency seal” but requires an order from
this Court to make the sealing permanent. I will file a properly redacted version of the
documents today and request that the Court order docket number 95 remain under permanent
seal.

Respectfully,
Lisa Seolani

Lisa Scolari

SO ORDERED:

i Quali

HON. ALISON J. NATHAN

 

6/30/2021
